UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-5246



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARCHIE FULTON MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:03-cr-00374-WLO)


Submitted:   May 2, 2008                      Decided:   May 12, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anne R. Littlejohn, LAW OFFICE OF ANNE R. LITTLEJOHN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Sandra Jane Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           This case is before us after resentencing on remand.         We

earlier affirmed Archie Moore’s conviction pursuant to his guilty

plea to one count of conspiracy to distribute cocaine base, in

violation of 21 U.S.C. §§ 841, 846 (2000), but vacated his sentence

and remanded for resentencing pursuant to United States v. Booker,

543 U.S. 220 (2005).   United States v. Moore, 190 F. App’x 319 (4th

Cir. 2006) (unpublished).

           On remand, the district court held a resentencing hearing

in accordance with Booker and sentenced Moore to 240 months’

imprisonment, the statutory minimum sentence that Moore could have

received because he had previously been convicted of a felony drug

offense.   See 21 U.S.C. § 841(b)(1)(A).       Moore filed a timely pro

se notice of appeal.

           Counsel   has   filed   a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), in which she states that she has

found no meritorious issues for appeal because Moore received the

statutory mandatory minimum sentence.           Because Moore was not

eligible for any reduction below the statutory mandatory minimum

sentence, we find no error.

           In a pro se supplemental brief, Moore asserts that his

guilty plea is invalid.    The mandate rule “forecloses relitigation

of issues expressly or impliedly decided by the appellate court,”

as well as “issues decided by the district court but foregone on


                                   - 2 -
appeal.”   United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).

Because we affirmed Moore’s conviction in his first appeal, this

claim is foreclosed by the mandate rule.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Moore’s conviction and sentence.        This court

requires that counsel inform Moore, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Moore requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Moore.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -